IN THE SUPREME COURT OF THE STATE OF DELAWARE

TERRANCE PUCKHAM, §
§
Defendant Below, § No. 390, 2015
Appellant, §
§ Court Below—Superior Court
V. § of the State of Delaware,
§ in and for Sussex County
STATE OF DELAWARE, §
§ Cr. ID No. 0612007619
Plaintiff Below, §
Appellee. §

Submitted: September 29, 2015
Decided: November 23, 2015

Before STRINE, Chief Justice; HOLLAND, and VALIHURA, Justices.
O R D E R
This 23rd day of November 2015, upon consideration of the appellant’s

opening brief, the appellee’s motion to afﬁrm, and the record below, it appears to

the Court that:

(1) The appellant, Terrance Puckham, ﬁled this appeal from the Superior
Court’s dismissal of his ﬁrst motion for postconviction relief under Superior Court
Criminal Rule 61 (“Rule 61”). The State of Delaware has ﬁled a motion to afﬁrm
the judgment below on the ground that it is manifest on the face of Puckham’s
opening brief that his appeal is without merit. We agree and afﬁrm.

(2) On October 2, 2007, Puckham pled guilty to Attempted Murder in the

First Degree, Rape in the First Degree, Possession a Deadly Weapon During the

Commission of a Felony, and Endangering the Welfare of a Child. On November
30, 2007, Puckham was sentenced to life imprisonment, plus forty-six years.

Puckham did not ﬁle a direct appeal.

(3) On June 30, 2015, Puckham ﬁled his ﬁrst motion for postconviction
relief under Rule 61. Puckham contended that his counsel was ineffective. Puckham
also ﬁled a motion for appointment of counsel and for a transcript.

(4) On July 2, 2015, the Superior Court dismissed Puckham’s motion for
postconviction relief. The Superior Court found that the motion was untimely and
failed to plead with particularity a claim that (i) new evidence existed that created a
strong inference that Puckham was actually innocent, or (ii) a new rule of
constitutional law made retroactive to cases on collateral review rendered
Puckham’s convictions invalid. The Superior Court also denied Puckharn’s motion
for appointment of counsel and for a transcript. This appeal followed.

(5) We review the Superior Court’s denial of postconviction relief for
abuse of discretion and questions of law de nova.1 The procedural requirements of
Rule 61 must be considered before any substantive issues are addressed.2 In his
opening brief, Puckham argues that his counsel was ineffective, but fails to address

the procedural requirements of Rule 61.

1 Dawson v. State, 673 A.2d 1186, 1190 (Del. 1996).
2 Younger v. State, 580 A.2d 552, 554 (Del. 1990).

2

(6) Having carefully considered the parties’ positions on appeal, the Court
concludes that the Superior Court did not err in dismissing Puckham’s motion for
postconviction relief. Puckham’s motion was untimely under Rule 61(i)(1) because
he ﬁled the motion more than a year after his conviction became ﬁnal in December
2007.3 To overcome the time bar of Rule 61(i)(l), Puckham had to: (i) plead a claim
that the Superior Court lacked jurisdiction;4 (ii) plead with particularity a claim that
new evidence existed that created a strong inference that he was actually innocent; 5
or (iii) a new rule of constitutional law made retroactive to cases on collateral review
rendered his convictions invalid.6

(7) Puckham did not plead a claim that satisﬁed any of these requirements.
Thus, the Superior Court did not err in dismissing Puckham’s motion for
postconviction relief. We also conclude that the Superior Court did not err in

denying Puckham’s motion for appointment for counsel and for a transcript.

3 Super. Ct. Crim. R. 61(i)(1) (providing motion for postconviction relief may not be ﬁled more
than one year after judgment of conviction is ﬁnal); Super. Ct. R. 61(m)(l) (providing judgment
of conviction becomes ﬁnal thirty days after imposition of sentence if defendant does not ﬁle a
direct appeal).

4 Super. Ct. Crim. R. 61(i)(5) (effective June 4, 2014).

5 Super. Ct. Crim. R. 61 (i)(5); Super. Ct. Crim. R. 61 (d)(2)(i).

5 Super. Ct. Crim. R. 61(i)(5); Super. Ct. Crim. R. 61(d)(2)(ii).

3

NOW, THEREFORE, IT IS ORDERED that motion to afﬁrm is GRANTED

and the judgment of the Superior Court is AFFIRMED.

BY THE COURT:

ﬁgzggQ/LQLJL

Justlce